2Q 2012 Earnings Presentation August 6, 2012 Exhibit 99.2 2 Note to Investors James Torgerson President and Chief Executive Officer Richard Nicholas Executive Vice President and Chief Financial Officer 2012 Earnings Highlights q2Q & YTD ‘12 earnings below 2011 levels mainly due to weather §2Q ‘12 consolidated earnings of $12.0M or $0.23 per diluted earnings per share, compared to 2Q ‘11 earnings of $14.2M or $0.28 per diluted share - a decrease of $2.2M or 15% §YTD ‘12 consolidated earnings of $59.0M or $1.16 per diluted share, compared to YTD ‘11 earnings of $66.2M or $1.30 per diluted share - a decrease of $7.2M or 12% ▫Lower gas sales volumes, primarily driven by record warm temperatures that continued into April and reduced per customer usage qPre-tax earnings from equity investment in GenConn increased $1.3M in 2Q ’12, and $3.7M YTD ’12, compared to same periods in ‘11 §Middletown plant became fully operational in June ’11 qContinued progress on gas conversion growth initiative - on target to meet ‘12 goal §Converted 46% more customers YTD ’12, compared to YTD ’11 §Mild winter weather allowed jump start on gas construction projects qAffirming 2012 earnings guidance of $2.00-$2.15 per share §Mitigated some of the YTD weather impact by maintaining focus on short-term O&M cost controls qRegulated businesses are expected to earn at or near the allowed returns on a weather normalized aggregate basis 3 Gas Conversions qConverted 4,673 customers as of the end of June ’12 - 46% increase over the same period in ‘11 q2011-2013 target is to convert 30,000-35,000 gas heating customers §2012 goal is to convert approximately 10,200 customers §Converted approximately 8,300 customers in 2011 qConversion targets for 2014 and beyond to be announced in the 4Q ‘12 4 As of June ‘12, 46% ahead of 2011 customer conversions pace Gas Conversions - cont. qConsumer interest in converting remains strong §Financing options have been expanded to assist customers with up-front conversion costs §Natural gas supply prices are low and projected to remain low for the foreseeable future §Delivered natural gas price for heating customers is approximately half the cost of heating oil on an equivalent basis qEach new residential customer is anticipated to generate approximately $280- $315 of distribution net operating income annually qCT DEEP Comprehensive Energy Strategy expected in 3Q ‘12 §Expect energy policy support for natural gas expansion 5 State Regulatory Update qInvestigation of Public Service Companies’ response to 2011 Storms (DN 11-09-09) qFinal decision issued 8/1/12 containing reporting requirements §UI - various recommendations, improving mutual assistance and release of customer information in emergency situations §SCG & CNG - fueling plan and lessons learned qMultiple dockets opened in relation to storm response/preparedness, including: §Establishment of Industry Performance Standards for Electric and Gas Companies (DN 12-06-09) Utility Company Storm Response Renewable Energy qOn 1/18/12, UI filed proposal with PURA outlining framework for approval of UI’s renewable connections program under which UI would develop up to 10MW of renewable generation for recovery on a cost of service basis qFinal decision issued 7/18/12, approved one solar & one fuel cell facility in Bridgeport and one fuel cell facility in New Haven §Allowed ROE is the same as electric distribution ROE, currently 8.75% UI Electric Decoupling q$4.3M owed by customers for the 2011-2012 rate year qPURA decision expected in the third quarter 2012 UI Electric Distribution Rate Case qEvaluating timing of distribution rate case to reflect significant investments in distribution infrastructure qOn 5/9/12, the Connecticut General Assembly confirmed Arthur House (D) and Jack Betkoski (D) as directors of PURA qArthur House serves as chairman and Betkoskiserves as vice chairman qOn 7/12/12, the Governor announced the interim appointment of Michael Caron (R) as the third director of PURA Public Utilities Regulatory Authority 6 GenConn qOn 7/27/12, GenConn filed a rate case request seeking approval of 2013 revenue requirements of $73.5M qFinal decision expected by the end of 2012 Service Territory Economic Update 7 qSeasonally adjusted unemployment rates as of June 2012(1) §CT - 8.1% §MA - 6.0% §National - 8.2% qUnemployment rates in the largest service areas and cities as of June 2012(2) §Bridgeport labor market areas (LMAs) 7.8%, (City of Bridgeport 12.6%) §New Haven LMAs 8.8%, (City of New Haven 12.3%) §Hartford LMAs 8.5%, (City of Hartford 15.5%) (1) U.S. Bureau of Labor Statistics (2) CT Department of Labor 1Q ‘12 Earnings FERC-Related Development Challenge to Regional Transmission Base ROE: q“206” complaint filed at FERC by multiple state governmental entities in September 2011 §Claim that New England Transmission Owners’ base ROE is too high ▫States current 11.14% base ROE is not just and reasonable and seeks a reduction of the base ROE to 9.20% qOn May 3, 2012, FERC issued an order setting the matter for hearing and establishing settlement procedures §The parties have been unable to reach a settlement §Settlement proceedings have terminated, and a hearing judge has been assigned §A FERC order is expected to be issued in 2013 §In the event there is a reduction to the ROE, the order established a refund effective date of October 1, Note: A 25 basis point change in the weighted-average ROE for UI’s transmission business would impact net income by approximately $0.6M annually 8 2Q & YTD 2012 Financial Results by Business Net Income ($M) 9 2Q ‘12 vs. 2Q ‘11 YTD ‘12 vs. YTD ‘11 2Q & YTD 2012 Financial Results - Details 10 Electric distribution, CTA, GenConn & Other qSlight decline in net income for the 2Q ‘12; 15% increase YTD compared to YTD ‘11 §Decrease in allowance for funds used during construction in 2Q ‘12 , partially offset by increased income from GenConn §GenConn contributed pre-tax earnings of $3.9M and $8.4M for 2Q ‘12 and first six months ‘12, respectively §Recorded after-tax earnings sharing of $1.2M in 2Q ’12, compared to no sharing recorded in 2Q ’11; YTD ‘12 after-tax earnings sharing of $2.1M recorded compared to $0.7M YTD ‘11 qAverage D & CTA ROE as of 6/30/12:8.43% Electric transmission qDecreased net income in the quarter and first six months, primarily due to a decrease in AFUDC, partially offset by an increase in rate base qWeighted-average T ROE as of 6/30/12:12.2%-12.4% Gas distribution qLower sales volumes primarily due to the impact of warmer weather and reduced customer usage, compared to the same periods in 2011 §2Q ‘12 retail sales were 10 million mcf, a decrease of 1.7 million mcf compared to 2Q ’11; YTD ‘12 retail sales were 39.1 million mcf, a decrease of 7.4 million mcf compared to YTD ‘11 §$4.1M decrease in pre-tax gross margin in 2Q ‘12 compared to 2Q ’11; $18.1M decrease in pre-tax gross margin YTD ‘12 compared to YTD ’11 ▫YTD partially offset by $3.5M of weather insurance q2Q ‘12 heating degree days were 23.7% below normal and 13.7% below 2Q ’11; YTD heating degree days were 20.7% below normal and 21.0% below YTD ‘11 qPreliminary avg. ROEs as of 6/30/12:SCG 4.38%-4.58%, CNG5.29%-5.49% qPreliminary avg. weather normalized ROEs as of 6/30/12:SCG6.38%-6.58%, CNG 7.37%-7.57% Corporate qThe reduction of costs for the first six months was primarily attributable to decreased interest expense resulting from lower short-term borrowings Debt Maturities, Liquidity & Credit Ratings 11 Issuer S&P Moody’s UIL Holdings BBB (Stable) Baa3 (Stable) United Illuminating BBB (Stable) Baa2 (Stable) SCG BBB (Stable) Baa2 (Stable) CNG BBB (Stable) Baa1 (Stable) Berkshire BBB (Stable) Baa2 (Stable) Evaluating the impact of PURA’s decision concerning Renewable Generation Resources, current business plans and market conditions to determine potential timing and need for external equity Available Liquidity Debt Maturities ($M) Credit Ratings Amounts may not add due to rounding. Affirming 2012 Earnings Guidance 12 q‘12 goal of converting 10,200 customers to natural gas heat qExecution of capital expenditure plan at each of our regulated businesses qFocused short-term O&M cost controls at each of our regulated businesses qGas distribution guidance factors in warmer than normal weather YTD ‘12 and assumes normal weather through the rest of ‘12 Q&A
